DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1, claims 1-3 and 9-13, in the reply filed on October 4, 2022 is acknowledged.  The traversal is on the ground that “the species are all drawn to CPC subclass H01L (semiconductor devices) and would not cause serious burden to the Office in processing the application”, and that “Furthermore, it is believed that claim 1 is generic and encompasses at least the species (I) to species (X), and Figs. 1, 6, 7, 8, 9 should be grouped into the same species since Figs. 6, 7, 8, 9 are all directed to a substrate as shown in Fig. 1 and further including  an amorphous layer 110 (or a trench 130) formed in the transition region around the device region to define the region where the poly-crystalized epitaxial portion is formed.”  This is not found persuasive because the species being all drawn to CPC subclass H01L does not necessarily suggest that there would not be a serious burden when examining all the claims directed to all the species, and rather it appears that Applicant argues that any semiconductor device claims should not be restricted since semiconductor device claims, be they transistor claims, detector claims or LED claims, would all be classified under CPC subclass H01L; the latter argument above is not persuasive since the species restriction requirement is based on distinction among different species, but Applicant appears to argue that there is some similar feature among the distinct species; and Applicant did not provide any evidence that there would not be serious burden when examining claims directed to all of the species, and rather Applicants did not provide any evidence that the species are obvious variants from each other.  The requirement is still deemed proper and is therefore made FINAL.  Claims 4-8 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not clear whether the limitation “the amorphous layer comprises an amorphizing agent” refers to a feature in the final structure of the claimed semiconductor structure, because some agents such as the noble gases of Ar, Kr and Ne may not be found in the final structure of the claimed semiconductor structure since they do not form atomic bonds with the elements constituting the amorphous layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over by Ward et al. (US 2016/0247967) in view of Mino et al. (JP 2014093369).
Regarding claim 1, Ward et al. disclose for a semiconductor structure (Fig. 2b), comprising:
a substrate (11, Fig. 2b), comprising a device region (region of 31 and/or 44, Fig. 2b) and a transition region (region of 32 and 45, Fig. 2b) between the peripheral region and the device region, because Applicant does not specifically claim what the transition region refers to, what it is formed of, and what it does, and Applicants do not specifically claim what the peripheral region refers to and what it looks like, and therefore even an edge (region) of the substrate can be referred to as “a peripheral region”, and at least one transition region would be disposed between a device region at or near the center and the peripheral region; and
an epitaxial layer on the device region (44, Fig. 2b) and the transition region (45, Fig. 2b), wherein a first portion of the epitaxial layer on the transition region comprises a poly-crystal structure, because Ward et al. further disclose that “a polycrystalline GaN layer 45 is grown on the polycrystalline SiC layer 32” ([0085], line 3-5).
Ward et al. differ from the claimed invention by not showing a peripheral region surrounding the device region.
However, Mino et al. disclose that “the group III nitride semiconductor layer 20 includes an outer peripheral portion 22 formed in the excluded region 12” (Fig. 1, page 3, line 1-2, machine translated, see attached reference), which an outer peripheral portion 22 (Fig. 1) corresponds to the peripheral region in the claimed invention and surrounds an application region 11 (Fig. 1) corresponds to the device region in the claimed invention.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a semiconductor structure comprises a peripheral region surrounding a device region of a silicon wafer, because it is well known in the art that the peripheral region of the wafer, the excluded region between the application region and the wafer edge as disclosed by Mino et al., generally does not contain active semiconductor devices in the typical microfabrication process.       
Regarding claim 2, Ward et al. further disclose that the transition region of the substrate (32, Fig. 2b) comprises an amorphous layer (“amorphous and/or polycrystalline silicon carbide layers”, claim 1) directly under the first portion of the epitaxial layer (45, Fig. 2b).
Regarding claim 3, Ward et al. disclose the semiconductor structure according to claim 2.
The limitation “the amorphous layer comprises an amorphizing agent, the amorphizing agent comprises at least one of Ar, Kr, Ne, N, As, P, B, and Ge” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art as well as being indefinite as discussed above under 35 USC 112(b) rejection, because (a) Applicant does not specifically claim what the original structure or composition of layer is formed of, (b) what the final structure or composition of layer after amorphization with the listed agents would be, and therefore, without Applicants’ specifically claiming that the original and final structures or compositions of layer, the amorphous layer may not comprise the claimed amorphizing agent. Note that a product by process claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al, 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a product by process claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in product by process claims or not. Note that applicant has the burden of proof in such cases, as the above case law makes clear.
 Regarding claim 9, Ward et al. further disclose that the substrate comprises single crystal silicon (monocrystalline silicon wafer 11, Fig. 2b, claim 1), the epitaxial layer comprises an III-V semiconductor material (mono-crystalline cubic GaN layer 44, Fig. 2b, [0085]).
Regarding claim 10, Ward et al. further disclose that the epitaxial layer comprises at least a GaN layer (44 and 45, Fig. 2b, [0085]) and at least an AlGaN layer ([0100], line 4-5).
Regarding claim 11, Ward et al. further disclose that a second portion of the epitaxial layer on the device region (44, Fig. 2b) comprises a single crystal structure (mono-crystalline GaN layer 44, Fig. 2b, [0085])
Ward et al. differ from the claimed invention by not showing a third portion of the epitaxial layer on the peripheral region comprises a single crystal structure.
However, Mino et al. disclose that “the central part 21 and outer peripheral part 22 of the group III nitride semiconductor layer 20 are single crystal.” (Fig. 1, page 6, line 35-36, machine translated, see attached reference)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the third portion, corresponding to the outer peripheral part 22 by Mino et al., comprises a single crystal structure, because an epitaxial wafer includes the entire wafer and the epitaxial layer formed over entire wafer in the fabrication process, therefore, the third portion also contains single crystal structure of a semiconductor layer epitaxially grown on single crystal silicon substrate as disclosed by Mino et al.
Regarding claim 12, Ward et al. further disclose that a plurality of semiconductor devices formed in the second portion of the epitaxial layer, because a plurality of monocrystalline GaN layer 44 is formed on the active device region as disclosed by Ward et al. (Fig 2b). 
Regarding claim 13, Ward et al. further disclose that the substrate is wafer (monocrystalline silicon wafer 11, Fig. 2b).
Ward et al. differ from the claimed invention by not showing a distance from the transition region to an edge of the wafer is between 7% and 10% of a radius of the wafer.
However, Mino et al. disclose that the exclusion region 12, which corresponds to the peripheral region in the claimed invention, is preferably a portion from the outer peripheral line to the edge of the wafer 10 (Fig. 1) about 2 mm to 5 mm in plain view of the wafer ([0033], page 3, line 27-28, machine translated, see attached reference).
Mino et al. further disclose “the diameter of the wafer 10 (Fig. 1) is preferably 50.8 mm to 300 mm” ([0032], page 3, line 26, machine translated, see attached reference), which is the radius of 25.4 mm to 150 mm, therefore, the percentage of distance from the outer peripheral line to the edge of wafer by a radius of the wafer can be determined. For example, in case of a radius of the wafer is 25.4 mm, the range of 2-5 mm by Mino et al. is 7.8-19.7 % of 25.4 mm radius of wafer and in case of a radius of the wafer is 50.8 mm, the range of 2-5 mm by Mino et al. is 3.9-9.8% of 50.8 mm radius of wafer which overlaps with the claimed invention.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a distance from the transition region to an edge of the wafer can be selected between 7% and 10% of a radius of the wafer, because the percentage range of the distance disclosed by Mino et al. overlaps with the claimed percentage range of the distance, and the percentage range should be controlled to optimize the epitaxial growth process, especially to reduce tensile stress between single crystal, poly-crystal, and amorphous regions, to improve quality of semiconductor structures epitaxially grown on the silicon wafer.      
Furthermore, the claim is prima facie obvious without showing that the claimed ranges of the width achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOO K LEE whose telephone number is (571)270-5816. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/WOO K LEE/Examiner, Art Unit 2815
December 6, 2022